DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 9 August 2022.
Claims 8-22 are cancelled.
Claims 2, 7 are original.
Claims 1, 3-6 are currently amended.
Claims 23-37 are new.
Claims 1-7 and 23-37 are pending.

The label “EN” indicates an examiner’s note.


Fax received 12 July 2022
A fax was received on 12 July 2022 and was entered into the image file wrapper on 12 August 2022. This fax included claim proposals related to the interview held 28 July 2022 (see PTO-413 filed 3 August 2022). The proposed claims are not entered into the record and this action is in response to the amendment/request for reconsideration filed 9 August 2022 including the claim listing filed 9 August 2022.


 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 27, the claim recites “wherein the updating of the index values …”; however, claim 25 (from which claim 27 depends) includes two steps of updating index values, i.e. updating first index values and updating second index values; and it is unclear as to which updating step is further limited by claim 27. Accordingly, there is a failure to point out and distinctly claim the subject matter. Given the similarity to claim 4, it is assumed, for the purposes of further examination, that it is the updating of the second index values that is further limited by claim 27. The phrase “wherein the updating of the second index values …” is recommended.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 23-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a method comprising steps. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “updating, by a computer system, one or more of the first index values to obtain respective second index values for the plurality of finite elements, wherein the updating of the first index value of a finite element e of the plurality of finite elements is based on the first index values of finite elements within a neighborhood of finite element e, and wherein the neighborhood is a proper subset of the entire volume of the component, and wherein the size of the neighborhood is based on a minimum feature size for manufacture of the component, and wherein the minimum feature size is associated with one or more structural members of the component; … computing, based on the second index values, respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber; … updating, by the computer system, one or more of the second index values to obtain respective third index values for the plurality of finite elements, the updating based on a first set of one or more outputs of the execution of the FEA simulation; … updating, by the computer system, the vectors based on a second set of one or more outputs of the execution of the FEA simulation” which (but for the recitation of a computer system) is a mathematical calculation, i.e. calculating index values and vectors.
The recites “determining, by the computer system, a shape for the component and an orientation of the fiber based on the third index values and the updated vectors; wherein the determining of the shape comprises: (1) including in the component finite elements having third index values above a first threshold. And (2) excluding from the component finite elements having third index values below a second threshold that is lower than the first threshold; and wherein the determining of the orientation of the fiber comprises aligning the fiber with the respective vectors of finite elements along the longitudinal axis of the fiber” which but for the recitation of “computer system” is a process which may be performed mentally, i.e. evaluating results to decide shape and orientation.
Step 2A – prong two:
The claim recites “associating each of a plurality of finite elements of a physical design space with a respective first index value that quantifies inclusion of the finite element in a fiber- reinforced component; … associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element; … providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for an execution of the FEA simulation, the set of one or more inputs based on the Young's modulus property values” and  includes performing the updating and determining steps “by the computer system”; however, this is mere instruction to implement the judicial exception, i.e. inputting/outputting for computing. This does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer.
Accordingly, at step 2A – prong two, the claim is found to be directed to judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim recites “associating each of a plurality of finite elements of a physical design space with a respective first index value that quantifies inclusion of the finite element in a fiber- reinforced component; … associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element; … providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for an execution of the FEA simulation, the set of one or more inputs based on the Young's modulus property values” and  includes performing the updating and determining steps “by the computer system” which is mere instruction to implement the judicial exception. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer.
Accordingly, at step 2B, the claim is found to be directed to judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “wherein the set of one or more inputs comprises respective directional stiffness values for the plurality of finite elements, and wherein the directional stiffness values are based on the Young's modulus property values”; however, specifying the nature of the inputs does not change the nature of inputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 3:
The claim recites “wherein the first set of one or more outputs of the execution of the FEA simulation comprises respective strain energy values for the plurality of finite elements”; however, this does not change the nature of outputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 4:
The claim recites “wherein the updating of the second index values is further based on a strain energy threshold, and wherein the strain energy threshold is based on one or more of the strain energy values”; however, this does not change the nature of updating such that it is other than a mathematical calculation. Accordingly, the reasoning provided for claim 3 applies.

Regarding claim 5:
The claim recites “adjusting the strain energy threshold based on the third index values; updating, based on the adjusted strain energy threshold, one or more of the third index values to obtain respective fourth index values for the plurality of finite elements”; which merely adds to the calculation in terms of further calculations. The claim recites “determining a new shape for the component based on the fourth index values “ which merely repeats the concept which may be performed in the mind. Accordingly, the reasoning provided for claim 4 applies.

Regarding claim 6:
The claim recites “wherein the second set of one or more outputs of the execution of the FEA simulation comprises respective stress values for the plurality of finite elements”; however, this does not change the nature of outputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 7:
The claim recites “wherein the vectors are updated by minimizing a failure index that has a failure criterion other than maximum stress”; which merely elaborates on the calculation in terms of further calculations. Accordingly, the reasoning provided for claim 6 applies.

Regarding claims 23-24:
The claims recite “wherein the minimum feature size is a minimum cross section for a bar” and “wherein the minimum feature size is a minimum thickness for a wall”; however, specifying the nature of the feature does not change the nature of the updating such that it is other than a mathematical concept. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 25:
Step 1:
The claim recites a method comprising steps. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “updating, by a computer system, one or more of the first index values to obtain respective second index values for the plurality of finite elements, wherein the updating of the first index value of a finite element e of the plurality of finite elements is based on the first index values of finite elements within a distance D of finite element e, and wherein D is based on a minimum feature size for manufacture of the component and is less than at least one dimension of the entire volume of the component; … computing, based on the second index values, respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber; … updating, by the computer system, one or more of the second index values to obtain respective third index values for the plurality of finite elements, the updating based on a first set of one or more outputs of the execution of the FEA simulation; updating, by the computer system, the vectors based on a second set of one or more outputs of the execution of the FEA simulation” which (but for the recitation of a computer system) is a mathematical calculation, i.e. calculating index values and vectors.
The recites “determining, by the computer system, a shape for the component and an orientation of the fiber based on the third index values and the updated vectors; wherein the determining of the shape comprises: (1) including in the component finite elements having third index values above a first threshold, and (2) excluding from the component finite elements having third index values below a second threshold that is lower than the first threshold; and wherein the determining of the orientation of the fiber comprises aligning the fiber with the respective vectors of finite elements along the longitudinal axis of the fiber” which but for the recitation of “computer system” is a process which may be performed mentally, i.e. evaluating results to decide shape and orientation.
Step 2A – prong two:
The claim recites “associating each of a plurality of finite elements of a physical design space with a respective first index value that quantifies inclusion of the finite element in a fiber- reinforced component; … associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element; … providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for an execution of the FEA simulation, the set of one or more inputs based on the Young's modulus property values” and  includes performing the updating and determining steps “by the computer system”; however, this is mere instruction to implement the judicial exception, i.e. inputting/outputting for computing. This does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer.
Accordingly, at step 2A – prong two, the claim is found to be directed to judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim recites “associating each of a plurality of finite elements of a physical design space with a respective first index value that quantifies inclusion of the finite element in a fiber- reinforced component; … associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element; … providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for an execution of the FEA simulation, the set of one or more inputs based on the Young's modulus property values” and  includes performing the updating and determining steps “by the computer system” and  includes performing the updating and determining steps “by the computer system” which is mere instruction to implement the judicial exception. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer.
Accordingly, at step 2B, the claim is found to be directed to judicial exception without significantly more than the judicial exception itself.

Regarding claim 26:
The claim recites “wherein the set of one or more inputs comprises respective directional stiffness values for the plurality of finite elements, and wherein the first set of one or more outputs of the execution of the FEA simulation comprises respective strain energy values for the plurality of finite elements, and wherein the second set of one or more outputs of the execution of the FEA simulation comprises respective stress values for the plurality of finite elements”; however, this does not change the nature of inputting/outputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 25 applies.

Regarding claims 27-28:
The claims recite “wherein the updating of the index values is further based on a strain energy threshold, and wherein the strain energy threshold is based on one or more of the strain energy values” and “wherein the vectors are updated by minimizing a failure index that has a failure criterion other than maximum stress”; which merely elaborates on the calculation in terms of further calculations. Accordingly, the reasoning provided for claim 26 applies.

Regarding claim 29:
Step 1:
The claim recites a method comprising steps. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “computing, based on the first index values, respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber; … determining a strain energy threshold based on one or more outputs of the execution of the FEA simulation; updating, by a computer system, one or more of the first index values to obtain respective second index values for the plurality of finite elements, the updating based on the strain energy threshold; updating, by the computer system, the vectors based on a second set of one or more outputs of the execution of the FEA simulation; adjusting, by the computer system, the strain energy threshold based on the second index values and a weight target; updating, by the computer system, one or more of the second index values to obtain respective third index values for the plurality of finite elements, the updating based on the adjusted strain energy threshold” which (but for the recitation of a computer system) is a mathematical calculation, i.e. calculating index values and vectors.
The recites “determining, by the computer system, a shape for the component and an orientation of the fiber based on the third index values and the updated vectors; wherein the determining of the shape comprises: (1) including in the component finite elements having third index values above a first threshold, and (2) excluding from the component finite elements having third index values below a second threshold that is lower than the first threshold; and wherein the determining of the orientation of the fiber comprises aligning the fiber with the respective vectors of finite elements along the longitudinal axis of the fiber” which but for the recitation of “computer system” is a process which may be performed mentally, i.e. evaluating results to decide shape and orientation.
Step 2A – prong two:
The claim recites “associating each of a plurality of finite elements of a physical design space with a respective first index value that quantifies inclusion of the finite element in a fiber-reinforced component, the component comprising a material having a first density and a fiber having a second density that is different than the first density; associating, for each of the finite elements along a longitudinal axis of the fiber, a respective vector specifying a direction of the fiber within the finite element; … providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for an execution of the FEA simulation, the set of one or more inputs based on the Young's modulus property values”; however, this is mere instruction to implement the judicial exception, i.e. inputting/outputting for computing. This does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer.
Accordingly, at step 2A – prong two, the claim is found to be directed to judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim recites “associating each of a plurality of finite elements of a physical design space with a respective first index value that quantifies inclusion of the finite element in a fiber-reinforced component, the component comprising a material having a first density and a fiber having a second density that is different than the first density; associating, for each of the finite elements along a longitudinal axis of the fiber, a respective vector specifying a direction of the fiber within the finite element; … providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for an execution of the FEA simulation, the set of one or more inputs based on the Young's modulus property values” and  includes performing the updating and determining steps “by the computer system” which is mere instruction to implement the judicial exception. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer.
Accordingly, at step 2B, the claim is found to be directed to judicial exception without significantly more than the judicial exception itself.

Regarding claim 30:
The claim recites “wherein the set of one or more inputs comprises respective directional stiffness values for the plurality of finite elements, and wherein the directional stiffness values are based on the Young's modulus property values”; however, specifying the nature of the inputs does not change the nature of inputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 29 applies.

Regarding claims 31-32:
The claims recite “wherein the first set of one or more outputs of the execution of the FEA simulation comprises respective strain energy values for the plurality of finite elements” and “wherein the second set of one or more outputs of the execution of the FEA simulation comprises respective stress values for the plurality of finite elements”; however, this does not change the nature of outputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 29 applies.

Regarding claim 33:
The claim recites “wherein the vectors are updated by minimizing a failure index that has a failure criterion other than maximum stress”; which merely elaborates on the calculation in terms of further calculations. Accordingly, the reasoning provided for claim 32 applies.

Regarding claim 34:
Step 1:
The claim recites a method comprising steps. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “computing, based on the first index values, respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber; … determining a strain energy threshold based on one or more outputs of the execution of the FEA simulation; updating, by a computer system, one or more of the first index values to obtain respective second index values for the plurality of finite elements, the updating based on the strain energy threshold; updating, by the computer system, the vectors based on a second set of one or more outputs of the execution of the FEA simulation; adjusting, by the computer system, the strain energy threshold based on the second index values and a weight target; updating, by the computer system, one or more of the second index values to obtain respective third index values for the plurality of finite elements, the updating based on the adjusted strain energy threshold” which (but for the recitation of a computer system) is a mathematical calculation, i.e. calculating index values and vectors.
The recites “determining, by the computer system, a shape for the component and an orientation of the fiber based on the third index values and the updated vectors; wherein the determining of the shape comprises: (1) including in the component finite elements having third index values above a first threshold, and (2) excluding from the component finite elements having third index values below a second threshold that is lower than the first threshold; and wherein the determining of the orientation of the fiber comprises aligning the fiber with the respective vectors of finite elements along the longitudinal axis of the fiber” which but for the recitation of “computer system” is a process which may be performed mentally, i.e. evaluating results to decide shape and orientation.
Step 2A – prong two:
The claim recites “associating each of a plurality of finite elements of a physical design space with a respective first index value that quantifies inclusion of the finite element in a fiber-reinforced component, the component comprising a first material having a first density and a second material having a second density that is different than the first density; associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element; … providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for an execution of the FEA simulation, the set of one or more inputs based on the Young's modulus property values”; however, this is mere instruction to implement the judicial exception, i.e. inputting/outputting for computing. This does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer.
Accordingly, at step 2A – prong two, the claim is found to be directed to judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim recites “associating each of a plurality of finite elements of a physical design space with a respective first index value that quantifies inclusion of the finite element in a fiber-reinforced component, the component comprising a first material having a first density and a second material having a second density that is different than the first density; associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element; … providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for an execution of the FEA simulation, the set of one or more inputs based on the Young's modulus property values” and  includes performing the updating and determining steps “by the computer system” which is mere instruction to implement the judicial exception. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer.
Accordingly, at step 2B, the claim is found to be directed to judicial exception without significantly more than the judicial exception itself.

Regarding claim 35:
The claim recites “wherein the set of one or more inputs comprises respective directional stiffness values for the plurality of finite elements, and wherein the directional stiffness values are based on the Young's modulus property values”; however, specifying the nature of the inputs does not change the nature of inputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 34 applies.

Regarding claim 36:
The claim recites “wherein the first set of one or more outputs of the execution of the FEA simulation comprises respective strain energy values for the plurality of finite elements, and wherein the second set of one or more outputs of the execution of the FEA simulation comprises respective stress values for the plurality of finite elements”; however, this does not change the nature of outputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 34 applies.

Regarding claim 37:
The claim recites “wherein the vectors are updated by minimizing a failure index that has a failure criterion other than maximum stress”; which merely elaborates on the calculation in terms of further calculations. Accordingly, the reasoning provided for claim 36 applies.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 25-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Völkl (VÖLKL, HARALD, DANIEL KLEIN, MICHAEL FRANZ, AND SANDRO WARTZACK. "An efficient bionic topology optimization method for transversely isotropic materials." Composite Structures 204 (2018): 359-367).

Regarding claim 1, Völkl discloses a method comprising (as shown below):
associating each of a plurality of finite elements of a physical design space with a respective first index value that quantifies inclusion of the finite element in a fiber- reinforced component (P362:§2.2.1: eq 2 and ¶3: “Here, ρ is the current density of an element i”; P363:Algorithm 1: “all densities=target volume fraction”, “calculate element density ρi ← for all elements in design space”, and “solve FE model using transversally isotropic material with new densities and fiber angles”. P366:§§3.3 and 4: demonstrating applications to carbon fiber reinforced plastic. EN: the density parameter is the index that quantifies inclusion);
updating, by a computer system, one or more of the first index values to obtain respective second index values for the plurality of finite elements (P363:§2.2.3: e.g. “[eq 5] Here i is the index of the current element. ρi ∈ ]0;1](zero is avoided for numerical reasons) is a density-like variable which controls the stiffness properties of an element. … [eq 6] rmin controls the actual minimum member size.”; P363:Algorithm 1: “apply minimum member size filter ← for all elements in design space, Eq. (5)”), wherein the updating of the first index value of a finite element e of the plurality of finite elements is based on the first index values of finite elements within a neighborhood of finite element e, and wherein the neighborhood is a proper subset of the entire volume of the component (P363:§2.2.3:eq 6: “{i N|dist (k, i) ≤ r-min }” EN: rmin defines the neighborhood.), and wherein the size of the neighborhood is based on a minimum feature size for manufacture of the component, and wherein the minimum feature size is associated with one or more structural members of the component (P363:§2.2.3: “rmin controls the actual minimum member size.” And P364:fig 4 and P363:§2.2.4:¶2: “Fig. 4c) and d) present the result of the same demonstrator with minimum member size filtering and penalization (p = 1, 1.05, 1.1, …2) with regular/irregular mesh. The overall structure is much coarser, which is due to the filter radius of 0.045 (see detail). Independently of the mesh, the same structure evolves.”; P359:§1:¶1: “to allow for many design concepts in early phases of product development”. EN: the member the feature and the rmin controls the minimum size of members as shown in fig 4.);
associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element (P361:§2.1:¶2-3: “Its purpose is to align the fiber directions with principal normal stress trajectories. As already noted in [28], this implies a decision whether to use maximum principal stress trajectories, i.e. the eigenvectors of the stress tensor belonging to the maximum eigenvalues, or to align with “absolute” maximum trajectories, i.e. these eigenvectors with maximum absolute corresponding eigenvalues. … the absolute-value definition is thus used within the new approach. … In the FE analysis, due to fiber alignment with principal stress trajectories, decreasing shear stresses can be observed in the course of the iterations.”; P363:Algorithm 1: “calculate fiber angle αi ← for all elements in design space” and “solve FE model using transversally isotropic material with new densities and fiber angles” EN: fiber angle associates the element with the eigenvector);
computing, based on the second index values, respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber (P363:§2.2.3:¶1: “For transversally isotropic materials, all moduli are raised or lowered directly proportional to ρi, keeping their ratio to each other constant (e.g. E‖/E⊥ = 10/1 and E‖,i = ρi·E‖,max). … The direct modification of Young’s modulus is substituted by a SIMP-like density formulation with Ei = ρi·Emax.” EN: E‖ is longitudinal and E⊥ is transverse direction.);
providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for an execution of the FEA simulation, the set of one or more inputs based on the Young's modulus property values (P362:fig 3: showing Young’s modulus as input; P363:§2.3:¶2: “Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors. Then, the next FE-analysis is conducted. The procedure repeats until convergence.”);
updating, by the computer system, one or more of the second index values to obtain respective third index values for the plurality of finite elements, the updating based on a first set of one or more outputs of the execution of the FEA simulation (P362:§2.2.1: eq 2 and ¶3 as cited above; P363:§2.3:¶1: “Using this updated model another FE-analysis is conducted which produces new stress tensors and a new strain energy density distribution.”);
updating, by the computer system, the vectors based on a second set of one or more outputs of the execution of the FEA simulation (P361:§2.1:¶2-3 as cited above; P363:§2.3:¶2: “Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors.”); and
determining, by the computer system, a shape for the component and an orientation of the fiber based on the third index values and the updated vectors (P365:§3.2:fig 8 and ¶2: “Two obvious similarities can be found: firstly, the topology itself (number of holes) is the same for both approaches. Secondly, the fiber orientation is aligned with principal stress trajectories along the struts – the mathematical optimizer finds closely the same result as the new, heuristic approach. There is a certain difference in the position/angles of the struts, which may result from imperfect reproduction of NOMURA’s material model.” EN: as shown above the “new, heuristic approach” uses the updated index values and updated vectors.);
wherein the determining of the shape comprises (as shown below):
(1) including in the component finite elements having third index values above a first threshold, and (2) excluding from the component finite elements having third index values below a second threshold that is lower than the first threshold (P359:§1.1:¶2: “A density value of 0 (due to numerical reasons usually slightly bigger) indicates a hole, ρ = 1 indicates maximum stiffness for the element concerned.”; P362:§2.2.2:¶1: “In SIMP, typically a penalization parameter p is applied to achieve black-and-white designs … . This allows an undisturbed development in the early iterations and fast convergence towards a 0/1-design during later iterations.”; P363:§2.2.4:¶¶1 and 3: “the adapted SKO method also arrives at 0/1-designs without penalization” and “To conclude, the adaptions to the SKO allow … penalization for a tendence towards 0/1 designs” EN: a “black and white” or “0/1” design includes full density elements, i.e. density = 1, and void elements, i.e. density = 0. And have the property of “including … third index values above a first threshold”, e.g. a threshold of 0.9, and the property of “excluding … third index values below a second threshold that is lower than the first threshold”, e.g. a threshold of 0.899999999 which is < 0.9. In particular, the limitation only requires including/excluding elements having the properties above/below [rather than actions making use of the thresholds themselves]; and 0/1-designs have this property. In the interest of compact prosecution, note that the Nomura (2015) teaches the use of such thresholds at P574, e.g. eqs 1-5. A copy of the Nomura disclosure accompanies this action.); and
wherein the determining of the orientation of the fiber comprises aligning the fiber with the respective vectors of finite elements along the longitudinal axis of the fiber (P363:§2.3:¶2: “fiber orientations are aligned according to the new stress tensors”; P363:Algorithm 1: [iteratively] “calculate fiber angle αi ← for all elements in design space … solve FE model using transversally isotropic material with new densities and fiber angles evaluate [newline] results: read stress tensor, strain energy density, total strain energy”).

Regarding claim 2, Völkl discloses the method of claim 1 wherein the set of one or more inputs comprises respective directional stiffness values for the plurality of finite elements, and wherein the directional stiffness values are based on the Young's modulus property values (P362:fig 3: showing Young’s modulus as input; P363:§2.2.3:¶1: “Here i is the index of the current element. ρi ∈ ]0;1](zero is avoided for numerical reasons) is a density-like variable which controls the stiffness properties of an element. For transversally isotropic materials, all moduli are raised or lowered directly proportional to ρi, keeping their ratio to each other constant (e.g. E‖/E⊥ = 10/1 and E‖,i = ρi·E‖,max). … The direct modification of Young’s modulus is substituted by a SIMP-like density formulation with Ei = ρi·Emax.” EN: The Young’s modulus is directional stiffness values, i.e. longitudinal (parallel) and transverse (perpendicular) directions.).

Regarding claim 3, Völkl discloses the method of claim 1 wherein the first set of one or more outputs of the execution of the FEA simulation comprises respective strain energy values for the plurality of finite elements (P363:Algorithm 1: “evaluate results: … strain energy density, total strain energy”).

Regarding claim 4, Völkl discloses the method of claim 3 wherein the updating of the second index values is further based on a strain energy threshold, and wherein the strain energy threshold is based on one or more of the strain energy values (P362:§2.2.1: “The equation for calculating an element’s strain energy density is given in Eq. (1). [eq 1] … The density variation is calculated by the ratio of the element’s current strain energy density and a threshold (a similar stress ratio resizing technique was proposed in [30]), Eq. (2). … [eq 2] … To realize comparability to other topology optimization algorithms and, at the same time, avoiding the necessity to define a threshold parameter, the threshold parameter SENDref is automatically being altered to obtain a pre-defined volume fraction (Eq. (3)). [eq 3] … If the resulting volume fraction VFt , i.e. the sum of densities weighted with element volumes divided by the total volume of design space, is lower than expected, the threshold is also being lowered and vice versa. … With the new threshold, densities are calculated again (Eq. (2) and a volume fraction is determined. The procedure is repeated until the target volume fraction is reached.” EN: eq 2 shows the update of index value, eq 3 shows how threshold is calculated using “sum of densities”, i.e. the index values, which as shown in eqs 1-2 is based on the strain energy values. See also, P363:Algorithm 1: showing the updating of threshold and densities in the inner while loop.).

Regarding claim 5, Völkl discloses the method of claim 4 further comprising:
adjusting the strain energy threshold based on the third index values (P363:Algorithm 1: “evaluate results: … strain energy density, total strain energy”; P362:§2.2.1: “The equation for calculating an element’s strain energy density is given in Eq. (1). [eq 1] … The density variation is calculated by the ratio of the element’s current strain energy density and a threshold (a similar stress ratio resizing technique was proposed in [30]), Eq. (2). … [eq 2] … To realize comparability to other topology optimization algorithms and, at the same time, avoiding the necessity to define a threshold parameter, the threshold parameter SENDref is automatically being altered to obtain a pre-defined volume fraction (Eq. (3)). [eq 3] … If the resulting volume fraction VFt , i.e. the sum of densities weighted with element volumes divided by the total volume of design space, is lower than expected, the threshold is also being lowered and vice versa. … With the new threshold, densities are calculated again (Eq. (2) and a volume fraction is determined. The procedure is repeated until the target volume fraction is reached.” EN: eq 2 shows the update of index value, eq 3 shows how threshold is calculated using “sum of densities”, i.e. the index values, which as shown in eqs 1-2 is based on the strain energy values. See also, P363:Algorithm 1: showing the updating of threshold and densities in the inner while loop.);
updating, based on the adjusted strain energy threshold, one or more of the third index values to obtain respective fourth index values for the plurality of finite elements (P362:§2.2.1:¶3 and eq 2: “Here, ρ is the current density of an element i; t is the current iteration number, SENDi,t is the current strain energy density value, SENDref,t is the current strain energy density threshold.”; P363:Algorithm 1: “calculate element density ρi ← for all elements in design space, eq. (2)”); and
determining a new shape for the component based on the fourth index values (P365:§3.2:fig 8 and ¶2: “Two obvious similarities can be found: firstly, the topology itself (number of holes) is the same for both approaches. Secondly, the fiber orientation is aligned with principal stress trajectories along the struts – the mathematical optimizer finds closely the same result as the new, heuristic approach. There is a certain difference in the position/angles of the struts, which may result from imperfect reproduction of NOMURA’s material model.”).

Regarding claim 6, Völkl discloses the method of claim 1 wherein the second set of one or more outputs of the execution of the FEA simulation comprises respective stress values for the plurality of finite elements (P363:Algorithm 1: “evaluate results: read stress tensor”).

Regarding claim 7, Völkl discloses the method of claim 6 wherein the vectors are updated by minimizing a failure index that has a failure criterion other than maximum stress (P362:§2.2.1:¶1: “Thus, instead of trying to achieve homogeneous von Mises stress, the altered SKO definition used here modifies element stiffness to obtain a homogeneous surface strain energy density distribution.”; P363:Algorithm 1: “while significant change in total strain energy do -> calculate fiber angle αi ← for all elements in design space” EN: the design is driven by minimizing the change in strain energy.).

Regarding claim 25, Völkl discloses a method comprising:
associating each of a plurality of finite elements of a physical design space with a respective first index value that quantifies inclusion of the finite element in a fiber-reinforced component (P362:§2.2.1: eq 2 and ¶3: “Here, ρ is the current density of an element i”; P363:Algorithm 1: “all densities=target volume fraction”, “calculate element density ρi ← for all elements in design space”, and “solve FE model using transversally isotropic material with new densities and fiber angles”. P366:§§3.3 and 4: demonstrating applications to carbon fiber reinforced plastic. EN: the density parameter is the index that quantifies inclusion);
updating, by a computer system, one or more of the first index values to obtain respective second index values for the plurality of finite elements (P363:§2.2.3: e.g. “[eq 5] Here i is the index of the current element. ρi ∈ ]0;1](zero is avoided for numerical reasons) is a density-like variable which controls the stiffness properties of an element. … [eq 6] rmin controls the actual minimum member size.”; P363:Algorithm 1: “apply minimum member size filter ← for all elements in design space, Eq. (5)”), wherein the updating of the first index value of a finite element e of the plurality of finite elements is based on the first index values of finite elements within a distance D of finite element e (P363:§2.2.3:eq 6: “{i N|dist (k, i) ≤ r-min }” EN: rmin corresponds to D.), and wherein D is based on a minimum feature size for manufacture of the component and is less than at least one dimension of the entire volume of the component (P363:§2.2.3: “rmin controls the actual minimum member size.” And P364:fig 4 and P363:§2.2.4:¶2: “Fig. 4c) and d) present the result of the same demonstrator with minimum member size filtering and penalization (p = 1, 1.05, 1.1, …2) with regular/irregular mesh. The overall structure is much coarser, which is due to the filter radius of 0.045 (see detail). Independently of the mesh, the same structure evolves.”; P359:§1:¶1: “to allow for many design concepts in early phases of product development” EN: the member the feature and the rmin controls the minimum size of members as shown in fig 4.);
associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element (P361:§2.1:¶2-3: “Its purpose is to align the fiber directions with principal normal stress trajectories. As already noted in [28], this implies a decision whether to use maximum principal stress trajectories, i.e. the eigenvectors of the stress tensor belonging to the maximum eigenvalues, or to align with “absolute” maximum trajectories, i.e. these eigenvectors with maximum absolute corresponding eigenvalues. … the absolute-value definition is thus used within the new approach. … In the FE analysis, due to fiber alignment with principal stress trajectories, decreasing shear stresses can be observed in the course of the iterations.”; P363:Algorithm 1: “calculate fiber angle αi ← for all elements in design space” and “solve FE model using transversally isotropic material with new densities and fiber angles” EN: fiber angle associates the element with the eigenvector);
computing, based on the second index values, respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber (P363:§2.2.3:¶1: “For transversally isotropic materials, all moduli are raised or lowered directly proportional to ρi, keeping their ratio to each other constant (e.g. E‖/E⊥ = 10/1 and E‖,i = ρi·E‖,max). … The direct modification of Young’s modulus is substituted by a SIMP-like density formulation with Ei = ρi·Emax.” EN: E‖ is longitudinal and E⊥ is transverse direction.);
providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for an execution of the FEA simulation, the set of one or more inputs based on the Young's modulus property values (P362:fig 3: showing Young’s modulus as input; P363:§2.3:¶2: “Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors. Then, the next FE-analysis is conducted. The procedure repeats until convergence.”);
updating, by the computer system, one or more of the second index values to obtain respective third index values for the plurality of finite elements, the updating based on a first set of one or more outputs of the execution of the FEA simulation (P362:§2.2.1: eq 2 and ¶3 as cited above; P363:§2.3:¶1: “Using this updated model another FE-analysis is conducted which produces new stress tensors and a new strain energy density distribution.”);
updating, by the computer system, the vectors based on a second set of one or more outputs of the execution of the FEA simulation (P361:§2.1:¶2-3 as cited above; P363:§2.3:¶2: “Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors.”); and
determining, by the computer system, a shape for the component and an orientation of the fiber based on the third index values and the updated vectors (P365:§3.2:fig 8 and ¶2: “Two obvious similarities can be found: firstly, the topology itself (number of holes) is the same for both approaches. Secondly, the fiber orientation is aligned with principal stress trajectories along the struts – the mathematical optimizer finds closely the same result as the new, heuristic approach. There is a certain difference in the position/angles of the struts, which may result from imperfect reproduction of NOMURA’s material model.” EN: as shown above the “new, heuristic approach” uses the updated index values and updated vectors.);
wherein the determining of the shape comprises (as shown below):
(1) including in the component finite elements having third index values above a first threshold, and (2) excluding from the component finite elements having third index values below a second threshold that is lower than the first threshold (P359:§1.1:¶2: “A density value of 0 (due to numerical reasons usually slightly bigger) indicates a hole, ρ = 1 indicates maximum stiffness for the element concerned.”; P362:§2.2.2:¶1: “In SIMP, typically a penalization parameter p is applied to achieve black-and-white designs … . This allows an undisturbed development in the early iterations and fast convergence towards a 0/1-design during later iterations.”; P363:§2.2.4:¶¶1 and 3: “the adapted SKO method also arrives at 0/1-designs without penalization” and “To conclude, the adaptions to the SKO allow … penalization for a tendence towards 0/1 designs” EN: a “black and white” or “0/1” design includes full density elements, i.e. density = 1, and void elements, i.e. density = 0. And have the property of “including … third index values above a first threshold”, e.g. a threshold of 0.9, and the property of “excluding … third index values below a second threshold that is lower than the first threshold”, e.g. a threshold of 0.899999999 which is < 0.9. In particular, the limitation only requires including/excluding elements having the properties above/below [rather than actions making use of the thresholds themselves]; and 0/1-designs have this property. In the interest of compact prosecution, note that the Nomura (2015) teaches the use of such thresholds at P574, e.g. eqs 1-5. A copy of the Nomura disclosure accompanies this action.); and
wherein the determining of the orientation of the fiber comprises aligning the fiber with the respective vectors of finite elements along the longitudinal axis of the fiber (P363:§2.3:¶2: “fiber orientations are aligned according to the new stress tensors”; P363:Algorithm 1: [iteratively] “calculate fiber angle αi ← for all elements in design space … solve FE model using transversally isotropic material with new densities and fiber angles evaluate [newline] results: read stress tensor, strain energy density, total strain energy”).

Regarding claim 26, Völkl discloses the method of claim 25 wherein the set of one or more inputs comprises respective directional stiffness values for the plurality of finite elements (P362:fig 3: showing Young’s modulus as input; P363:§2.2.3:¶1: “Here i is the index of the current element. ρi ∈ ]0;1](zero is avoided for numerical reasons) is a density-like variable which controls the stiffness properties of an element. For transversally isotropic materials, all moduli are raised or lowered directly proportional to ρi, keeping their ratio to each other constant (e.g. E‖/E⊥ = 10/1 and E‖,i = ρi·E‖,max). … The direct modification of Young’s modulus is substituted by a SIMP-like density formulation with Ei = ρi·Emax.” EN: The Young’s modulus is directional stiffness values, i.e. longitudinal (parallel) and transverse (perpendicular) directions.), and wherein the first set of one or more outputs of the execution of the FEA simulation comprises respective strain energy values for the plurality of finite elements (P363:Algorithm 1: “evaluate results: … strain energy density, total strain energy”), and wherein the second set of one or more outputs of the execution of the FEA simulation comprises respective stress values for the plurality of finite elements (P363:Algorithm 1: “evaluate results: read stress tensor”).

Regarding claim 27, Völkl discloses the method of claim 26 wherein the updating of the index values is further based on a strain energy threshold, and wherein the strain energy threshold is based on one or more of the strain energy values (P362:§2.2.1: “The equation for calculating an element’s strain energy density is given in Eq. (1). [eq 1] … The density variation is calculated by the ratio of the element’s current strain energy density and a threshold (a similar stress ratio resizing technique was proposed in [30]), Eq. (2). … [eq 2] … To realize comparability to other topology optimization algorithms and, at the same time, avoiding the necessity to define a threshold parameter, the threshold parameter SENDref is automatically being altered to obtain a pre-defined volume fraction (Eq. (3)). [eq 3] … If the resulting volume fraction VFt , i.e. the sum of densities weighted with element volumes divided by the total volume of design space, is lower than expected, the threshold is also being lowered and vice versa. … With the new threshold, densities are calculated again (Eq. (2) and a volume fraction is determined. The procedure is repeated until the target volume fraction is reached.” EN: eq 2 shows the update of index value, eq 3 shows how threshold is calculated using “sum of densities”, i.e. the index values, which as shown in eqs 1-2 is based on the strain energy values. See also, P363:Algorithm 1: showing the updating of threshold and densities in the inner while loop.).

Regarding claim 28, Völkl discloses the method of claim 26 wherein the vectors are updated by minimizing a failure index that has a failure criterion other than maximum stress (P362:§2.2.1:¶1: “Thus, instead of trying to achieve homogeneous von Mises stress, the altered SKO definition used here modifies element stiffness to obtain a homogeneous surface strain energy density distribution.”; P363:Algorithm 1: “while significant change in total strain energy do -> calculate fiber angle αi ← for all elements in design space” EN: the design is driven by minimizing the change in strain energy.).

Regarding claim 29, Völkl discloses a method comprising:
associating each of a plurality of finite elements of a physical design space with a respective first index value that quantifies inclusion of the finite element in a fiber-reinforced component (P362:§2.2.1: eq 2 and ¶3: “Here, ρ is the current density of an element i”; P363:Algorithm 1: “all densities=target volume fraction”, “calculate element density ρi ← for all elements in design space”, and “solve FE model using transversally isotropic material with new densities and fiber angles”. P366:§§3.3 and 4: demonstrating applications to carbon fiber reinforced plastic. EN: the density parameter is the index that quantifies inclusion), the component comprising a material having a first density and a fiber having a second density that is different than the first density (P366:§3.3:¶4: “For the steel result, fibers were aligned … For the CFRP [carbon fiber reinforced plastic] (optimization with transversally isotropic material) result, the new approaches’ fiber orientations were used directly.” EN: Steel/fiber and plastic/fibers having differing densities.);
associating, for each of the finite elements along a longitudinal axis of the fiber, a respective vector specifying a direction of the fiber within the finite element (P361:§2.1:¶2-3: “Its purpose is to align the fiber directions with principal normal stress trajectories. As already noted in [28], this implies a decision whether to use maximum principal stress trajectories, i.e. the eigenvectors of the stress tensor belonging to the maximum eigenvalues, or to align with “absolute” maximum trajectories, i.e. these eigenvectors with maximum absolute corresponding eigenvalues. … the absolute-value definition is thus used within the new approach. … In the FE analysis, due to fiber alignment with principal stress trajectories, decreasing shear stresses can be observed in the course of the iterations.”; P363:Algorithm 1: “calculate fiber angle αi ← for all elements in design space” and “solve FE model using transversally isotropic material with new densities and fiber angles” EN: fiber angle associates the element with the eigenvector);
computing, based on the first index values, respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber (P363:§2.2.3:¶1: “For transversally isotropic materials, all moduli are raised or lowered directly proportional to ρi, keeping their ratio to each other constant (e.g. E‖/E⊥ = 10/1 and E‖,i = ρi·E‖,max). … The direct modification of Young’s modulus is substituted by a SIMP-like density formulation with Ei = ρi·Emax.” EN: E‖ is longitudinal and E⊥ is transverse direction.);
providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for an execution of the FEA simulation, the set of one or more inputs based on the Young's modulus property values (P362:fig 3: showing Young’s modulus as input; P363:§2.3:¶2: “Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors. Then, the next FE-analysis is conducted. The procedure repeats until convergence.”);
determining a strain energy threshold based on one or more outputs of the execution of the FEA simulation (P363:Algorithm 1: “evaluate results: … strain energy density, total strain energy”; P362:§2.2.1: “The equation for calculating an element’s strain energy density is given in Eq. (1). [eq 1] … The density variation is calculated by the ratio of the element’s current strain energy density and a threshold (a similar stress ratio resizing technique was proposed in [30]), Eq. (2). … [eq 2] … To realize comparability to other topology optimization algorithms and, at the same time, avoiding the necessity to define a threshold parameter, the threshold parameter SENDref is automatically being altered to obtain a pre-defined volume fraction (Eq. (3)). [eq 3] … If the resulting volume fraction VFt , i.e. the sum of densities weighted with element volumes divided by the total volume of design space, is lower than expected, the threshold is also being lowered and vice versa. … With the new threshold, densities are calculated again (Eq. (2) and a volume fraction is determined. The procedure is repeated until the target volume fraction is reached.” EN: eq 2 shows the update of index value, eq 3 shows how threshold is calculated using “sum of densities”, i.e. the index values, which as shown in eqs 1-2 is based on the strain energy values. See also, P363:Algorithm 1: showing the updating of threshold and densities in the inner while loop.);
updating, by a computer system, one or more of the first index values to obtain respective second index values for the plurality of finite elements, the updating based on the strain energy threshold (P362:§2.2.1:¶3 and eq 2: “Here, ρ is the current density of an element i; t is the current iteration number, SENDi,t is the current strain energy density value, SENDref,t is the current strain energy density threshold.”; P363:Algorithm 1: “calculate element density ρi ← for all elements in design space, eq. (2)”);
updating, by the computer system, the vectors based on a second set of one or more outputs of the execution of the FEA simulation (P363:§2.3:¶2: “fiber orientations are aligned according to the new stress tensors”; P363:Algorithm 1: [iteratively] “calculate fiber angle αi ← for all elements in design space … solve FE model using transversally isotropic material with new densities and fiber angles evaluate [newline] results: read stress tensor, strain energy density, total strain energy”; P363:Algorithm 1: “calculate element density ρi ← for all elements in design space, Eq. (2)”);
adjusting, by the computer system, the strain energy threshold based on the second index values and a weight target (P362:eqs 1 and 3 and accompanying text: “First, a target volume fraction VF is defined. Then, the initial densities of all elements are computed using a random threshold SENDref ,t . If the resulting volume fraction VFt , i.e. the sum of densities weighted with element volumes divided by the total volume of design space, is lower than expected, the threshold is also being lowered and vice versa.”; P363:Alogrithm 1: “increase/decrease strain energy density threshold”);
updating, by the computer system, one or more of the second index values to obtain respective third index values for the plurality of finite elements, the updating based on the adjusted strain energy threshold (P362:§2.2.1:¶3 and eq 2: “Here, ρ is the current density of an element i; t is the current iteration number, SENDi,t is the current strain energy density value, SENDref,t is the current strain energy density threshold.”; P363:Algorithm 1: “calculate element density ρi ← for all elements in design space, eq. (2)”); and
determining, by the computer system, a shape for the component and an orientation of the fiber based on the third index values and the updated vectors (P365:§3.2:fig 8 and ¶2: “Two obvious similarities can be found: firstly, the topology itself (number of holes) is the same for both approaches. Secondly, the fiber orientation is aligned with principal stress trajectories along the struts – the mathematical optimizer finds closely the same result as the new, heuristic approach. There is a certain difference in the position/angles of the struts, which may result from imperfect reproduction of NOMURA’s material model.” EN: as shown above the “new, heuristic approach” uses the updated index values and updated vectors.);
wherein the determining of the shape comprises (as shown below):
(1) including in the component finite elements having third index values above a first threshold, and (2) excluding from the component finite elements having third index values below a second threshold that is lower than the first threshold (P359:§1.1:¶2: “A density value of 0 (due to numerical reasons usually slightly bigger) indicates a hole, ρ = 1 indicates maximum stiffness for the element concerned.”; P362:§2.2.2:¶1: “In SIMP, typically a penalization parameter p is applied to achieve black-and-white designs … . This allows an undisturbed development in the early iterations and fast convergence towards a 0/1-design during later iterations.”; P363:§2.2.4:¶¶1 and 3: “the adapted SKO method also arrives at 0/1-designs without penalization” and “To conclude, the adaptions to the SKO allow … penalization for a tendence towards 0/1 designs” EN: a “black and white” or “0/1” design includes full density elements, i.e. density = 1, and void elements, i.e. density = 0. And have the property of “including … third index values above a first threshold”, e.g. a threshold of 0.9, and the property of “excluding … third index values below a second threshold that is lower than the first threshold”, e.g. a threshold of 0.899999999 which is < 0.9. In particular, the limitation only requires including/excluding elements having the properties above/below [rather than actions making use of the thresholds themselves]; and 0/1-designs have this property. In the interest of compact prosecution, note that the Nomura (2015) teaches the use of such thresholds at P574, e.g. eqs 1-5. A copy of the Nomura disclosure accompanies this action.); and
wherein the determining of the orientation of the fiber comprises aligning the fiber with the respective vectors of finite elements along the longitudinal axis of the fiber (P363:§2.3:¶2: “fiber orientations are aligned according to the new stress tensors”; P363:Algorithm 1: [iteratively] “calculate fiber angle αi ← for all elements in design space … solve FE model using transversally isotropic material with new densities and fiber angles evaluate [newline] results: read stress tensor, strain energy density, total strain energy”).

Regarding claim 30, Völkl discloses the method of claim 29 wherein the set of one or more inputs comprises respective directional stiffness values for the plurality of finite elements, and wherein the directional stiffness values are based on the Young's modulus property values (P362:fig 3: showing Young’s modulus as input; P363:§2.2.3:¶1: “Here i is the index of the current element. ρi ∈ ]0;1](zero is avoided for numerical reasons) is a density-like variable which controls the stiffness properties of an element. For transversally isotropic materials, all moduli are raised or lowered directly proportional to ρi, keeping their ratio to each other constant (e.g. E‖/E⊥ = 10/1 and E‖,i = ρi·E‖,max). … The direct modification of Young’s modulus is substituted by a SIMP-like density formulation with Ei = ρi·Emax.” EN: The Young’s modulus is directional stiffness values, i.e. longitudinal (parallel) and transverse (perpendicular) directions.).

Regarding claim 31, Völkl discloses the method of claim 29 wherein the first set of one or more outputs of the execution of the FEA simulation comprises respective strain energy values for the plurality of finite elements (P363:Algorithm 1: “evaluate results: … strain energy density, total strain energy”).

Regarding claim 32, Völkl discloses the method of claim 29 wherein the second set of one or more outputs of the execution of the FEA simulation comprises respective stress values for the plurality of finite elements (P363:Algorithm 1: “evaluate results: read stress tensor”).

Regarding claim 33, Völkl discloses the method of claim 32 wherein the vectors are updated by minimizing a failure index that has a failure criterion other than maximum stress (P362:§2.2.1:¶1: “Thus, instead of trying to achieve homogeneous von Mises stress, the altered SKO definition used here modifies element stiffness to obtain a homogeneous surface strain energy density distribution.”; P363:Algorithm 1: “while significant change in total strain energy do -> calculate fiber angle αi ← for all elements in design space” EN: the design is driven by minimizing the change in strain energy.).

Regarding claim 34, Völkl discloses a method comprising (as shown below):
associating each of a plurality of finite elements of a physical design space with a respective first index value that quantifies inclusion of the finite element in a fiber-reinforced component (P362:§2.2.1: eq 2 and ¶3: “Here, ρ is the current density of an element i”; P363:Algorithm 1: “all densities=target volume fraction”, “calculate element density ρi ← for all elements in design space”, and “solve FE model using transversally isotropic material with new densities and fiber angles”. P366:§§3.3 and 4: demonstrating applications to carbon fiber reinforced plastic. EN: the density parameter is the index that quantifies inclusion), the component comprising a first material having a first density and a second material having a second density that is different than the first density (P366:§3.3:¶4: “For the steel result, fibers were aligned … For the CFRP [carbon fiber reinforced plastic] (optimization with transversally isotropic material) result, the new approaches’ fiber orientations were used directly.” EN: Steel/fiber and plastic/fibers having differing densities.);
associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element (P361:§2.1:¶2-3: “Its purpose is to align the fiber directions with principal normal stress trajectories. As already noted in [28], this implies a decision whether to use maximum principal stress trajectories, i.e. the eigenvectors of the stress tensor belonging to the maximum eigenvalues, or to align with “absolute” maximum trajectories, i.e. these eigenvectors with maximum absolute corresponding eigenvalues. … the absolute-value definition is thus used within the new approach. … In the FE analysis, due to fiber alignment with principal stress trajectories, decreasing shear stresses can be observed in the course of the iterations.”; P363:Algorithm 1: “calculate fiber angle αi ← for all elements in design space” and “solve FE model using transversally isotropic material with new densities and fiber angles” EN: fiber angle associates the element with the eigenvector);
computing, based on the first index values, respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber (P363:§2.2.3:¶1: “For transversally isotropic materials, all moduli are raised or lowered directly proportional to ρi, keeping their ratio to each other constant (e.g. E‖/E⊥ = 10/1 and E‖,i = ρi·E‖,max). … The direct modification of Young’s modulus is substituted by a SIMP-like density formulation with Ei = ρi·Emax.” EN: E‖ is longitudinal and E⊥ is transverse direction.);
providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for an execution of the FEA simulation, the set of one or more inputs based on the Young's modulus property values (P362:fig 3: showing Young’s modulus as input; P363:§2.3:¶2: “Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors. Then, the next FE-analysis is conducted. The procedure repeats until convergence.”);
determining a strain energy threshold based on one or more outputs of the execution of the FEA simulation (P363:Algorithm 1: “evaluate results: … strain energy density, total strain energy”; P362:§2.2.1: “The equation for calculating an element’s strain energy density is given in Eq. (1). [eq 1] … The density variation is calculated by the ratio of the element’s current strain energy density and a threshold (a similar stress ratio resizing technique was proposed in [30]), Eq. (2). … [eq 2] … To realize comparability to other topology optimization algorithms and, at the same time, avoiding the necessity to define a threshold parameter, the threshold parameter SENDref is automatically being altered to obtain a pre-defined volume fraction (Eq. (3)). [eq 3] … If the resulting volume fraction VFt , i.e. the sum of densities weighted with element volumes divided by the total volume of design space, is lower than expected, the threshold is also being lowered and vice versa. … With the new threshold, densities are calculated again (Eq. (2) and a volume fraction is determined. The procedure is repeated until the target volume fraction is reached.” EN: eq 2 shows the update of index value, eq 3 shows how threshold is calculated using “sum of densities”, i.e. the index values, which as shown in eqs 1-2 is based on the strain energy values. See also, P363:Algorithm 1: showing the updating of threshold and densities in the inner while loop.);
updating, by a computer system, one or more of the first index values to obtain respective second index values for the plurality of finite elements, the updating based on the strain energy threshold (P362:§2.2.1:¶3 and eq 2: “Here, ρ is the current density of an element i; t is the current iteration number, SENDi,t is the current strain energy density value, SENDref,t is the current strain energy density threshold.”; P363:Algorithm 1: “calculate element density ρi ← for all elements in design space, eq. (2)”);
updating, by the computer system, the vectors based on a second set of one or more outputs of the execution of the FEA simulation (P361:§2.1:¶2-3: “Its purpose is to align the fiber directions with principal normal stress trajectories. As already noted in [28], this implies a decision whether to use maximum principal stress trajectories, i.e. the eigenvectors of the stress tensor belonging to the maximum eigenvalues, or to align with “absolute” maximum trajectories, i.e. these eigenvectors with maximum absolute corresponding eigenvalues. … the absolute-value definition is thus used within the new approach. … In the FE analysis, due to fiber alignment with principal stress trajectories, decreasing shear stresses can be observed in the course of the iterations.”; P363:Algorithm 1: “calculate fiber angle αi ← for all elements in design space” and “solve FE model using transversally isotropic material with new densities and fiber angles”);
adjusting, by the computer system, the strain energy threshold based on the second index values and a weight target (P362:eqs 1 and 3 and accompanying text: “First, a target volume fraction VF is defined. Then, the initial densities of all elements are computed using a random threshold SENDref ,t . If the resulting volume fraction VFt , i.e. the sum of densities weighted with element volumes divided by the total volume of design space, is lower than expected, the threshold is also being lowered and vice versa.”; P363:Alogrithm 1: “increase/decrease strain energy density threshold”);
updating, by the computer system, one or more of the second index values to obtain respective third index values for the plurality of finite elements, the updating based on the adjusted strain energy threshold (P362:§2.2.1:¶3 and eq 2: “Here, ρ is the current density of an element i; t is the current iteration number, SENDi,t is the current strain energy density value, SENDref,t is the current strain energy density threshold.”; P363:Algorithm 1: “calculate element density ρi ← for all elements in design space, eq. (2)”); and
determining, by the computer system, a shape for the component and an orientation of the fiber based on the third index values and the updated vectors (P365:§3.2:fig 8 and ¶2: “Two obvious similarities can be found: firstly, the topology itself (number of holes) is the same for both approaches. Secondly, the fiber orientation is aligned with principal stress trajectories along the struts – the mathematical optimizer finds closely the same result as the new, heuristic approach. There is a certain difference in the position/angles of the struts, which may result from imperfect reproduction of NOMURA’s material model.” EN: as shown above the “new, heuristic approach” uses the updated index values and updated vectors.);
wherein the determining of the shape comprises (as shown below):
(1) including in the component finite elements having third index values above a first threshold, and (2) excluding from the component finite elements having third index values below a second threshold that is lower than the first threshold (P359:§1.1:¶2: “A density value of 0 (due to numerical reasons usually slightly bigger) indicates a hole, ρ = 1 indicates maximum stiffness for the element concerned.”; P362:§2.2.2:¶1: “In SIMP, typically a penalization parameter p is applied to achieve black-and-white designs … . This allows an undisturbed development in the early iterations and fast convergence towards a 0/1-design during later iterations.”; P363:§2.2.4:¶¶1 and 3: “the adapted SKO method also arrives at 0/1-designs without penalization” and “To conclude, the adaptions to the SKO allow … penalization for a tendence towards 0/1 designs” EN: a “black and white” or “0/1” design includes full density elements, i.e. density = 1, and void elements, i.e. density = 0. And have the property of “including … third index values above a first threshold”, e.g. a threshold of 0.9, and the property of “excluding … third index values below a second threshold that is lower than the first threshold”, e.g. a threshold of 0.899999999 which is < 0.9. In particular, the limitation only requires including/excluding elements having the properties above/below [rather than actions making use of the thresholds themselves]; and 0/1-designs have this property. In the interest of compact prosecution, note that the Nomura (2015) teaches the use of such thresholds at P574, e.g. eqs 1-5. A copy of the Nomura disclosure accompanies this action.); and
wherein the determining of the orientation of the fiber comprises aligning the fiber with the respective vectors of finite elements along the longitudinal axis of the fiber (P363:§2.3:¶2: “fiber orientations are aligned according to the new stress tensors”; P363:Algorithm 1: [iteratively] “calculate fiber angle αi ← for all elements in design space … solve FE model using transversally isotropic material with new densities and fiber angles evaluate [newline] results: read stress tensor, strain energy density, total strain energy”).

Regarding claim 35, Völkl discloses the method of claim 34 wherein the set of one or more inputs comprises respective directional stiffness values for the plurality of finite elements, and wherein the directional stiffness values are based on the Young's modulus property values (P362:fig 3: showing Young’s modulus as input; P363:§2.2.3:¶1: “Here i is the index of the current element. ρi ∈ ]0;1](zero is avoided for numerical reasons) is a density-like variable which controls the stiffness properties of an element. For transversally isotropic materials, all moduli are raised or lowered directly proportional to ρi, keeping their ratio to each other constant (e.g. E‖/E⊥ = 10/1 and E‖,i = ρi·E‖,max). … The direct modification of Young’s modulus is substituted by a SIMP-like density formulation with Ei = ρi·Emax.” EN: The Young’s modulus is directional stiffness values, i.e. longitudinal (parallel) and transverse (perpendicular) directions.).

Regarding claim 36, Völkl discloses the method of claim 34 wherein the first set of one or more outputs of the execution of the FEA simulation comprises respective strain energy values for the plurality of finite elements (P363:Algorithm 1: “evaluate results: … strain energy density, total strain energy”), and wherein the second set of one or more outputs of the execution of the FEA simulation comprises respective stress values for the plurality of finite elements (P363:Algorithm 1: “evaluate results: read stress tensor”).

Regarding claim 37, Völkl discloses the method of claim 36 wherein the vectors are updated by minimizing a failure index that has a failure criterion other than maximum stress (P362:§2.2.1:¶1: “Thus, instead of trying to achieve homogeneous von Mises stress, the altered SKO definition used here modifies element stiffness to obtain a homogeneous surface strain energy density distribution.”; P363:Algorithm 1: “while significant change in total strain energy do -> calculate fiber angle αi ← for all elements in design space” EN: the design is driven by minimizing the change in strain energy.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Völkl as applied to claim 1 above, and further in view of Sigmund (SIGMUND, OLE, AND JOAKIM PETERSSON. "Numerical instabilities in topology optimization: a survey on procedures dealing with checkerboards, mesh-dependencies and local minima." Structural optimization 16, no. 1 (1998): 68-75.).

Regarding claim 23, Völkl discloses the method of claim 1.
Völkl does not explicitly disclose wherein the minimum feature size is a minimum cross section for a bar.
However, Sigmund teaches wherein the minimum feature size is a minimum cross section for a bar (P73:§3.2.5:¶3: “In contrast, the gradient and filtering schemes define a local length scale under which structural variation is filtered out. This local length scale corresponds to a lower limit on bar/beam widths.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Völkl with the teachings of Sigmund to include “wherein the minimum feature size is a minimum cross section for a bar” since it “can easily be defined when machining constraints are taken into consideration” (Sigmund:P73:§3.2.5:¶3), i.e. it is a known manner to allow for manufacturing constraints in the design.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Völkl as applied to claim 1 above, and further in view of Dienemann (DIENEMANN, R., A. SCHUMACHER, AND S. FIEBIG. "Topology optimization for finding shell structures manufactured by deep drawing." Structural and Multidisciplinary Optimization 56, no. 2 (2017): 473-485.).

Regarding claim 24, Völkl discloses the method of claim 1.
Völkl does not explicitly disclose wherein the minimum feature size is a minimum thickness for a wall.
However, Dienemann teaches wherein the minimum feature size is a minimum thickness for a wall (P473:Abstract: “Therefore we introduced a manufacturing constraint to the 3D topology optimization based on the density method in order to receive an optimized structure without undercuts and with a constant wall thickness”; P475:right:¶1: “In order to ensure a minimum thickness a common sensitivity filter (2) is used, whereby the filter radius should be larger than half the desired wall thickness.” EN: citations are exemplary, discussion of wall thickness can be found throughout.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Völkl with the teachings of Dienemann to include “wherein the minimum feature size is a minimum thickness for a wall” “so that these structures can be manufactured by deep drawing in one step” (Dienemann:P473:Abstract) and By introducing existing manufacturing constraints and an integrated casting simulation, producible casting parts can be obtained by the 3D topology optimization, i.e. it is a known manner to allow for manufacturing constraints in the design and allow for “one step” deep drawing..


Response to Arguments
Applicant (P13):
The specification has been amended to correct a typographical error.
Examiner’s response:
The amendment to the specification is entered.

Interview Summary
Examiner: The examiner’s interview summary can be found on the PTO-413 filed 3 August 2022.

Objections
Examiner: The objections are withdrawn in view of the cancellation of claims 21-22.

35 U.S.C. §101
Applicant (P13):
… In particular, Applicant has added the following to claim 1:
wherein the determining of the shape comprises:
(1) including in the component finite elements having third index values above a first threshold, and
(2) excluding from the component finite elements having third index values below a second threshold that is lower than the first threshold; and
wherein the determining of the orientation of the fiber comprises aligning the fiber with the respective vectors of finite elements along the longitudinal axis of the fiber.
Applicant respectfully submits that claim 1 as amended overcomes the rejection. Because claims 2-7 depend on amended claim 1, Applicant respectfully submits that the rejection of these claims has also been overcome.
For similar reasons, Applicant respectfully submits that new claims 23-37 are patent-eligible subject matter.
Claims 8-22 have been canceled.
Examiner’s response:
Regarding claims 8-22, the rejections are withdrawn in view of the cancelling of the claims.
Regarding the remaining claims, the examiner respectfully disagrees. In particular, the further limitations regarding the determining do not preclude the actions being performed mentally. Accordingly, these are part of the judicial exception. Accordingly, the argument is unpersuasive and the rejections are maintained.

35 U.S.C. §102
Applicant (P14-15):
Claim 1
Applicant respectfully submits that claim 1 as amended overcomes the rejection. In particular, amended claim 1 recites:
updating, by a computer system, one or more of the first index values to obtain respective second index values for the plurality of finite elements, wherein the updating of the first index value of a finite element e of the plurality of finite elements is based on the first index values of finite elements within a neighborhood of finite element e, and wherein the neighborhood is a proper subset of the entire volume of the component, and wherein the size of the neighborhood is based on a minimum feature size for manufacture of the component, and wherein the minimum feature size is associated with one or more structural members of the component; …
Applicant respectfully submits that nowhere does Volkl teach or suggest anything about a minimum feature size, let alone the full limitation above.
For at least this reason, Applicant respectfully submits that claim 1 as amended is allowable over Volkl. Because claims 2-7 and new dependent claims 23-24 depend on amended claim 1, Applicant respectfully submits that these claims are also allowable over Volkl.
New Independent Claim 25
Claim 25 recites:
updating, by a computer system, one or more of the first index values to obtain respective second index values for the plurality of finite elements, wherein the updating of the first index value of a finite element e of the plurality of finite elements is based on the first index values of finite elements within a distance D of finite element e, and wherein D is based on a minimum feature size for manufacture of the component and is less than at least one dimension of the entire volume of the component; …
Applicant respectfully submits that for similar reasons as given above for amended claim 1, new independent claim 25 and dependent claims 26-28 are allowable over Volkl.
Examiner’s response:
The examiner respectfully disagrees. In particular, the Völkl disclosure discusses filtering at §2.2.3. This filtering process updates the index accordingly neighboring elements within a distance (see rmin at eq 6) which “controls the actual minimum member size” (see also, for comparison, the description in the instant specification at [0014]). For these reasons, the argument is unpersuasive.

Applicant (PP15-16):
New Independent Claim 29
Claim 29 recites:
• associating each of a plurality of finite elements of a physical design space with a respective first index value that quantifies inclusion of the finite element in a fiber-reinforced component, the component comprising a material having a first density and a fiber having a second density that is different than the first density;
• adjusting, by the computer system, the strain energy threshold based on the second index values and a weight target; …
As noted by the Office in the present Action (page 22), Volkl teaches adjusting a strain energy threshold in view of a volume target. Applicant respectfully submits that for a fiber-reinforced component, a weight target is different than a volume target, as the fibers in the component have a different density than that of the component material. New claim 29 explicitly recites these different densities, thereby excluding the hypothetical case where the fiber has the same density as the component material. Accordingly, the weight target recited in claim 29 is not equivalent to Volkl's, and the explicit exclusion of the aforementioned hypothetical case of equal densities ensures that the claim does not read on Volkl.
For at least this reason, Applicant respectfully submits that new independent claim 29 is allowable over Volkl. Because new claims 30-33 depend on claim 29, Applicant respectfully submits that these claims are also allowable over Volkl.
New Independent Claim 34
Claim 34 recites:
• associating each of a plurality of finite elements of a physical design space with a respective first index value that quantifies inclusion of the finite element in a fiber-reinforced component, the component comprising a first material having a first density and a second material having a second density that is different than the first density;
• adjusting, by the computer system, the strain energy threshold based on the second index values and a weight target; …
Applicant respectfully submits that for similar reasons as given above claim 29, new independent claim 34 and dependent claims 35-37 are allowable over Volkl.
Examiner’s response:
The examiner respectfully disagrees. Considering the description of the weight target at [0030]-[0032] of the instant specification, e.g. “if the lightweighting target is a 30% reduction in weight, then block 114 checks whether the weighted sum is less than or equal to 0. 7*T, where T is the total size of the finite elements” (emphasis added), the claimed weight target is reasonably interpreted as a volume target. Further, the additional limitation of “the component comprising a material having a first density and a fiber having a second density that is different than the first density” is not particularly related to the claimed weight target, i.e. as claimed - there must simply be a weight target and it need not be related to the differing densities of materials. For these reasons, the argument is unpersuasive.

35 U.S.C. §103
Examiner: The rejection of claims 14 and 20 are withdrawn in view of the cancelling of the claims.


Conclusion
Claims 1-7 and 23-37 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NOMURA, ET AL. "General topology optimization method with continuous and discrete orientation design using isoparametric projection." International Journal for Numerical Methods in Engineering 101, no. 8 (2015): 571-605.
Discussing topology optimization for fiber reinforced materials and including a dual thresholding function, e.g. at eq 5

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147